JUDGE TAYLOR
delivered the opinion of the Court.
The principal question in this case is, can a witness who has been summoned at the instance of a person who is a party to more than one -mit, at issue in the same Court and at the same time, prove his attendance and be entitled to compensation in each case, or in one only ?
Perry, for plaintiff.
Owen and Ellis, for defendant in error.
The Court are of opinion that the witness has the same right to compensation in all and each of the cases, that he would have in one, if but one was pending. He is equally bound to attend in all, and if he fail to do so, equally liable to be fined, and toan action for damages in every case as in one.
There can be no error in institu'ing the suit in the name of the witness for the use of another. The witness had a right to transfer his certificate by delivery, and to authorize the holders to use his name to recover the amount. The judgement must be affirmed.
Judge Gayle not sitting.